Citation Nr: 1417902	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-35 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected reactive airway disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July to October 1987 and from April 1989 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in April 2013 at a travel Board hearing.  A transcript of the hearing is of record.  During the hearing, the Veteran requested that the record be held open for 30 days so that additional evidence could be submitted.  Thereafter, the Board granted an additional 30 day extension to submit evidence in response to a request from the Veteran's representative in May 2013.  As of this date, no additional evidence has been received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection is warranted for sleep apnea as secondary to his service-connected reactive airway disease.

The evidence establishes a current diagnosis of sleep apnea, however, the Board finds that the medical opinion in this case is inadequate and warrants further opinion.  In July 2012, a Disability Benefits Questionnaire (DBQ) for sleep apnea was conducted.  The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected condition.  With respect to a rationale, the examiner noted the following:  that the Veteran's service-connected asthma required treatment with antibiotics and inhalers; that the Veteran had a history of smoking and a diagnosis of chronic obstructive pulmonary disease (COPD); that he has gained 25 pounds since discharge; that sleep apnea is believed to be caused by an anatomical condition in which there is an obstruction of the upper airway during sleep; and that there is no literature available that provided a nexus between reactive infectious airway disease and sleep apnea.  While these findings were highlighted, the examiner did not provide a discussion as to how they are significant in support of a negative nexus opinion.  Additionally the examiner did not address the question of whether the Veteran's reactive airway disease aggravated his sleep apnea.  As such the Board finds that the medical opinion is inadequate and that further clarification is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file for review by the examiner who authored the July 2012 DBQ medical opinion, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The claims folder and a copy of this REMAND should be reviewed by the physician, and the physician must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not that the Veteran's sleep apnea is proximately due to or aggravated by his service-connected reactive airway disease. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. 
§ 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



